Citation Nr: 1222671	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue was remanded for further development by the Board in August 2010 to allow the Veteran to provide financial information including verification of income, to determine if any outstanding Social Security Administration (SSA) records exist, and to determine if the Veteran still desires a hearing before a Decision Review Officer.  In September 2010, the Veteran withdrew his request for a DRO hearing.  In October 2010, the SSA responded to a request noting no records exist in their possession.  The Board's directives regarding those two actions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the verification of the Veteran's income, the Board notes that the Veteran responded in February 2010 stating that he is in the process of organizing all pertinent financial information.  The Veteran expressed no doubt that the information will show that he is not gainfully employed.  The Veteran, however, did not subsequently submit the information he referred to.   A subsequent VA treatment record dated October 2011 showed that the Veteran was self-employed working five days one week and three days the subsequent week.  This evidence suggests that the Veteran is able to maintain employment.  Without knowing whether the Veteran is engaged in more than marginal employment, the Board cannot grant TDIU.  Therefore, the Board is remanding the claim again to allow the Veteran another opportunity to submit the requested financial information.  

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide financial information including verification of income, statements from his business related to income, or any other income information that would suggest whether or not the Veteran is currently engaged in more than marginal employment.  Attempts to obtain this verification should be documented in the claims file.  

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and readjudicate the claim for TDIU.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


